GOF P10 09/16 SUPPLEMENT DATED September 28, 2016 TO THE CURRENTLY EFFECTIVE PROSPECTUS OF EACH OF THE LISTED FUNDS Franklin Custodian Funds Franklin Income Fund Franklin Global Trust Franklin Global Listed Infrastructure Fund Franklin Global Real Estate Fund Franklin International Growth Fund Franklin International Small Cap Growth Fund Franklin Mutual Series Funds Franklin Mutual Beacon Fund Franklin Mutual European Fund Franklin Mutual Financial Services Fund Franklin Mutual Global Discovery Fund Franklin Mutual International Fund Franklin Mutual Quest Fund Franklin Mutual Shares Fund Franklin Templeton International Trust Franklin India Growth Fund Templeton Funds Templeton Foreign Fund Templeton World Fund Templeton Global Investment Trust Templeton Dynamic Equity Fund Templeton Emerging Markets Balanced Fund Templeton Foreign Smaller Companies Fund Templeton Global Balanced Fund Templeton Global Opportunities Trust Templeton Global Smaller Companies Fund Templeton Growth Fund, Inc. Templeton Institutional Funds International Equity Series Foreign Smaller Companies Series Global Equity Series The Prospectus is amended as follows: I. For the Franklin Global Listed Infrastructure Fund, Franklin International Growth Fund, Franklin International Small Cap Growth Fund, Franklin Mutual Beacon Fund, Franklin Mutual Financial Services Fund, Franklin Mutual Global Discovery Fund, Templeton Foreign Fund, Templeton World Fund, Templeton Dynamic Equity Fund, Templeton Foreign Smaller Companies Fund, Templeton Global Balanced Fund, Templeton Global Opportunities Trust, Templeton Global Smaller Companies Fund, Templeton Growth Fund, Inc., International Equity Series, Foreign Smaller Companies Series and Global Equity Series, the following is added to the “Fund Summary – Principal Risks” section: Regional Focus Because the Fund may invest at least a significant portion of its assets in companies in a specific region, including Europe, the Fund is subject to greater risks of adverse developments in that region and/or the surrounding regions than a fund that is more broadly diversified geographically. Political, social or economic disruptions in the region, even in countries in which the Fund is not invested, may adversely affect the value of securities values held by the Fund. Current political uncertainty surrounding the European Union (EU) and its membership, including the 2016 referendum in which the United Kingdom voted to exit the EU, may increase market volatility. The financial instability of some countries in the EU, including Greece, Italy and Spain, together with the risk of that impacting other more stable countries may increase the economic risk of investing in companies in Europe. II. For the Franklin International Small Cap Growth Fund, the second paragraph of the “Focus” principal risk in the “Fund Summary – Principal Risks” section is deleted in its entirety. III. For the Franklin Mutual European Fund and Franklin Mutual International Fund, the following replaces the “Region Focus” principal risk in the “Fund Summary– Principal Risks” section: Regional Focus Because the Fund may invest at least a significant portion of its assets in companies in a specific region, including Europe, the Fund is subject to greater risks of adverse developments in that region and/or the surrounding regions than a fund that is more broadly diversified geographically. Political, social or economic disruptions in the region, even in countries in which the Fund is not invested, may adversely affect the value of securities values held by the Fund. Current political uncertainty surrounding the European Union (EU) and its membership, including the 2016 referendum in which the United Kingdom voted to exit the EU, may increase market volatility. The financial instability of some countries in the EU, including Greece, Italy and Spain, together with the risk of that impacting other more stable countries may increase the economic risk of investing in companies in Europe. IV. For the Franklin India Growth Fund, the following replaces the second paragraph in the “Focus” principal risk in the “Fund Summary– Principal Risks” section: Current political uncertainty surrounding the European Union (EU) and its membership, including the 2016 referendum in which the United Kingdom voted to exit the EU, may increase market volatility. The financial instability of some countries in the EU, including Greece, Italy and Spain, together with the risk of that impacting other more stable countries may increase the economic risk of investing in companies in Europe. V. For all funds (excluding the Franklin International Growth Fund, Franklin Mutual Series Funds, Franklin India Growth
